COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


KARL ZAPF,


                            Appellant,

v.

CAROL JEAN ZAPF,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00214-CV

Appeal from the

65th District Court

of El Paso County, Texas

(TC# 2004CM6656)

MEMORANDUM OPINION

	Pending before the Court is the parties' joint motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(2).  The parties represent that Appellant has no desire to pursue the appeal, and
Appellee has no objection to its dismissal.  Having considered the cause on the parties' motion, we
conclude the motion should be granted and hereby dismiss the appeal.  As the motion does not
indicate the parties have agreed otherwise, costs will be taxed against Appellant.  See Tex. R. App.
P. 42.1(d).

						KENNETH R. CARR, Justice

September 27, 2007

Before Chew, C.J., McClure, and Carr, JJ.